      Case: 4:19-cr-00111-GHD-JMV Doc #: 51 Filed: 02/05/21 1 of 2 PageID #: 83




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI



UNITED STATES OF AMERICA                                                             PLAINTIFF


VS.                                                          CASE NOS.: 4:19-CR-111-JMV-1
                                                                        4:20-CR-51-JMV-1


DANNY LEE THOMAS                                                                   DEFENDANT


                       ORDER OF REVOCATION AND DETENTION

       Upon the Petition on Action on Conditions of Pretrial Release filed by U.S. Probation

and Pretrial Services, the court held a revocation hearing and determined revocation and

detention are warranted. This order sets forth the court’s findings of fact and conclusions of

law pursuant to 18 U.S.C. § 3148.

       The court finds that there is probable cause to believe the defendant has committed a

federal, state or local crime while on release, and that there is clear and convincing evidence that

the defendant has violated one or more conditions of his release.      The court finds further that

based on the factors set forth in 18 U.S.C. § 3142(g), there is no condition or combination of

conditions of release that will reasonably assure that the defendant will not pose a danger to the

safety of any other person or the community, and that the defendant is unlikely to abide by any

condition or combination of conditions of release.

       Therefore, it is ORDERED that the defendant’s pretrial release is revoked and that the

defendant will be detained pending trial.    The defendant is remanded to the custody of the

Attorney General or to the Attorney General’s designated representative for confinement in a

corrections facility separate, to the extent practicable, from persons awaiting or serving
     Case: 4:19-cr-00111-GHD-JMV Doc #: 51 Filed: 02/05/21 2 of 2 PageID #: 84




                                          -2-
sentences or being held in custody pending appeal. The defendant must be afforded a

reasonable opportunity for private consultation with defense counsel. On order of a court of

the United States or on request of an attorney for the Government, the person in charge of the

corrections facility must deliver the defendant to a United States Marshal for the purpose of an

appearance in connection with a court proceeding.

       SO ORDERED, this the 5th day of January, 2021.



                                              /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
